
	
		II
		Calendar No. 267
		112th CONGRESS
		2d Session
		S. 247
		[Report No. 112–105]
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Cardin (for himself,
			 Mr. Schumer, Ms. Mikulski, and Mrs.
			 Gillibrand) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, with
			 amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To establish the Harriet Tubman National Historical Park
		  in Auburn, New York, and the Harriet Tubman Underground Railroad National
		  Historical Park in Caroline, Dorchester, and Talbot Counties, Maryland, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Harriet Tubman National Historical
			 Parks Act.
		2.Harriet Tubman
			 Underground Railroad National Historical Park, Maryland
			(a)DefinitionsIn this section:
				(1)Historical
			 parkThe term historical park means the Harriet
			 Tubman Underground Railroad National Historical Park established by subsection
			 (b)(1)(A).
				(2)MapThe
			 term map means the map entitled Authorized Acquisition Area
			 for the Proposed Harriet Tubman Underground Railroad National Historical
			 Park, numbered T20/80,001, and dated July 2010.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)StateThe
			 term State means the State of Maryland.
				(b)Harriet tubman
			 underground railroad national historical park
				(1)Establishment
					(A)In
			 generalSubject to subparagraph (B), there is established the
			 Harriet Tubman Underground Railroad National Historical Park in Caroline,
			 Dorchester, and Talbot Counties, Maryland, as a unit of the National Park
			 System.
					(B)Determination
			 by secretaryThe historical park shall not be established until
			 the date on which the Secretary determines that a sufficient quantity of land,
			 or interests in land, has been acquired to constitute a manageable park
			 unit.
					(C)NoticeNot
			 later than 30 days after the date on which the Secretary makes a determination
			 under subparagraph (B), the Secretary shall publish in the Federal Register
			 notice of the establishment of the historical park, including an official
			 boundary map for the historical park.
					(D)Availability of
			 mapThe official boundary map published under subparagraph (C)
			 shall be on file and available for public inspection in appropriate offices of
			 the National Park Service.
					(2)PurposeThe
			 purpose of the historical park is to preserve and interpret for the benefit of
			 present and future generations the historical, cultural, and natural resources
			 associated with the life of Harriet Tubman and the Underground Railroad.
				(3)Land
			 acquisition
					(A)In
			 generalThe Secretary may acquire land and interests in land
			 within the areas depicted on the map as Authorized Acquisition
			 Areas by purchase from willing sellers, donation, or exchange.
					(B)Boundary
			 adjustmentOn acquisition of land or an interest in land under
			 subparagraph (A), the boundary of the historical park shall be adjusted to
			 reflect the acquisition.
					(c)Administration
				(1)In
			 generalThe Secretary shall administer the historical park in
			 accordance with this section and the laws generally applicable to units of the
			 National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(2)Interagency
			 agreementNot later than 1 year after the date on which the
			 historical park is established, the Director of the National Park Service and
			 the Director of the United States Fish and Wildlife Service shall enter into an
			 agreement to allow the National Park Service to provide for public
			 interpretation of historic resources located within the boundary of the
			 Blackwater National Wildlife Refuge that are associated with the life of
			 Harriet Tubman, consistent with the management requirements of the
			 Refuge.
				(3)Interpretive
			 toursThe Secretary may provide interpretive tours to sites and
			 resources located outside the boundary of the historical park in Caroline,
			 Dorchester, and Talbot Counties, Maryland, relating to the life of Harriet
			 Tubman and the Underground Railroad.
				(4)Cooperative
			 agreements
					(A)In
			 generalThe Secretary may enter into a cooperative agreement with
			 the State, political subdivisions of the State, colleges and universities,
			 non-profit organizations, and individuals—
						(i)to
			 mark, interpret, and restore nationally significant historic or cultural
			 resources relating to the life of Harriet Tubman or the Underground Railroad
			 within the boundaries of the historical park, if the agreement provides for
			 reasonable public access; or
						(ii)to
			 conduct research relating to the life of Harriet Tubman and the Underground
			 Railroad.
						(B)Visitor
			 centerThe Secretary may enter into a cooperative agreement with
			 the State to design, construct, operate, and maintain a joint visitor center on
			 land owned by the State—
						(i)to
			 provide for National Park Service visitor and interpretive facilities for the
			 historical park; and
						(ii)to
			 provide to the Secretary, at no additional cost, sufficient office space to
			 administer the historical park.
						(C)Cost-sharing
			 requirement
						(i)Federal
			 shareThe Federal share of the total cost of any activity carried
			 out under this paragraph shall not exceed 50 percent.
						(ii)Form of
			 non-federal shareThe non-Federal share of the cost of carrying
			 out an activity under this paragraph may be in the form of in-kind
			 contributions or goods or services fairly valued.
						(d)General
			 management plan
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this section, the Secretary shall prepare a general
			 management plan for the historical park in accordance with section 12(b) of
			 Public Law 91–383 (commonly known as the
			 “National Park Service General Authorities Act”)the National Park Service
			 General Authorities Act (16 U.S.C. 1a–7(b)).
				(2)ConsultationThe
			 general management plan shall be prepared in consultation with the State
			 (including political subdivisions of the State).
				(3)CoordinationThe
			 Secretary shall coordinate the preparation and implementation of the management
			 plan with—
					(A)the Blackwater
			 National Wildlife Refuge;
					(B)the Harriet
			 Tubman National Historical Park established by section 3(b)(1)(A); and
					(C)the National
			 Underground Railroad Network to Freedom.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section.
			3.Harriet tubman
			 national historical park, auburn, New York
			(a)DefinitionsIn
			 this section:
				(1)Historical
			 parkThe term historical park means the Harriet
			 Tubman National Historical Park established by subsection (b)(1)(A).
				(2)HomeThe
			 term Home means The Harriet Tubman Home, Inc., located in Auburn,
			 New York.
				(3)MapThe
			 term map means the map entitled Harriet Tubman National
			 Historical Park, numbered T18/80,000, and dated March 2009.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(5)StateThe
			 term State means the State of New York.
				(b)Harriet tubman
			 national historical park
				(1)Establishment
					(A)In
			 generalSubject to subparagraph (B), there is established the
			 Harriet Tubman National Historical Park in Auburn, New York, as a unit of the
			 National Park System.
					(B)Determination
			 by secretaryThe historical park shall not be established until
			 the date on which the Secretary determines that a sufficient quantity of land,
			 or interests in land, has been acquired to constitute a manageable park
			 unit.
					(C)NoticeNot
			 later than 30 days after the date on which the Secretary makes a determination
			 under subparagraph (B), the Secretary shall publish in the Federal Register
			 notice of the establishment of the historical park.
					(D)MapThe
			 map shall be on file and available for public inspection in appropriate offices
			 of the National Park Service.
					(2)BoundaryThe
			 historical park shall include the Harriet Tubman Home, the Tubman Home for the
			 Aged, the Thompson Memorial AME Zion Church and Rectory, and associated land,
			 as identified in the area entitled National Historical Park Proposed
			 Boundary on the map.
				(3)PurposeThe
			 purpose of the historical park is to preserve and interpret for the benefit of
			 present and future generations the historical, cultural, and natural resources
			 associated with the life of Harriet Tubman.
				(4)Land
			 acquisitionThe Secretary may acquire land and interests in land
			 within the areas depicted on the map by purchase from a willing seller,
			 donation, or exchange.
				(c)Administration
				(1)In
			 generalThe Secretary shall administer the historical park in
			 accordance with this section and the laws generally applicable to units of the
			 National Park System, including—
					(A)the National Park
			 System Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (16 U.S.C. 461 et seq.).
					(2)Interpretive
			 toursThe Secretary may provide interpretive tours to sites and
			 resources located outside the boundary of the historical park in Auburn, New
			 York, relating to the life of Harriet Tubman.
				(3)Cooperative
			 agreements
					(A)In
			 generalThe Secretary may enter into a cooperative agreement with
			 the owner of any land within the historical park to mark, interpret, or restore
			 nationally significant historic or cultural resources relating to the life of
			 Harriet Tubman, if the agreement provides that—
						(i)the
			 Secretary shall have the right of access to any public portions of the land
			 covered by the agreement to allow for—
							(I)access at
			 reasonable times by historical park visitors to the land; and
							(II)interpretation
			 of the land for the public; and
							(ii)no
			 changes or alterations shall be made to the land except by mutual agreement of
			 the Secretary and the owner of the land.
						(B)ResearchThe
			 Secretary may enter into a cooperative agreement with the State, political
			 subdivisions of the State, institutions of higher education, the Home and other
			 nonprofit organizations, and individuals to conduct research relating to the
			 life of Harriet Tubman.
					(C)Cost-sharing
			 requirement
						(i)Federal
			 shareThe Federal share of the total cost of any activity carried
			 out under this paragraph shall not exceed 50 percent.
						(ii)Form of
			 non-Federal shareThe non-Federal share may be in the form of
			 in-kind contributions or goods or services fairly valued.
						(D)Attorney
			 general
						(i)In
			 generalThe Secretary shall submit to the Attorney General for
			 review any cooperative agreement under this paragraph involving religious
			 property or property owned by a religious institution.
						(ii)FindingNo
			 cooperative agreement subject to review under this subparagraph shall take
			 effect until the date on which the Attorney General issues a finding that the
			 proposed agreement does not violate the Establishment Clause of the first
			 amendment to the Constitution.
						(d)General
			 management plan
				(1)In
			 generalNot later than 3 years after the date on which funds are
			 made available to carry out this section, the Secretary shall prepare a general
			 management plan for the historical park in accordance with section 12(b) of
			 Public Law 91–383 (commonly known as the
			 “National Park Service General Authorities Act”)the National Park Service
			 General Authorities Act (16 U.S.C. 1a–7(b)).
				(2)CoordinationThe
			 Secretary shall coordinate the preparation and implementation of the management
			 plan with—
					(A)the Harriet
			 Tubman Underground Railroad National Historical Park established by section
			 2(b)(1); and
					(B)the National
			 Underground Railroad Network to Freedom.
					(e)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this Act, except that not more than
			 $7,500,000 shall be available to provide financial assistance under subsection
			 (c)(3).
			
	
		January 13, 2012
		Reported with amendments
	
